DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 6, 2020.  
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “receiving, at the server from the remote terminal, a selection a first predetermined view from the list of predetermined views” should be corrected to state “a selection of a first predetermined view”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-20:
Claims 1-11 are directed to a method for the remote viewing of vehicles using drones, claims 12-19 are directed to a system for the remote viewing of vehicles using drones, and claim 20 is directed to a non-transitory computer-readable storage medium which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 12 and 20 are similar to independent claim 1. Claims 1, 12, and 20 recite the limitations of “generating a flight path”, “calculating… a plurality of viewing vectors”, “calculating… coordinates for the plurality of viewing vectors”, “identifying routes”, and “connecting the routes”. These steps fall into the mental processes grouping of abstract ideas, for example “generating a flight path” could be done mentally using a pen and paper to plan and draw out a path on a map or image. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 1, 12, and 20, other than reciting “a processor” and “a non-transitory computer-readable storage medium”, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 1, 12, and 20 recite “a processor” and “a non-transitory computer-readable storage medium”, which is a generic part being applied to the recited abstract limitations. The “receiving, at a server from a remote terminal, a first request”, “providing, from the server to the remote terminal, a list”, “receiving, at the server from the remote terminal, a selection”, “receiving current coordinates”, “receiving an orientation”, “transmitting, to the aerial drone from the server, the flight path”, “receiving, at the server from the aerial drone, a video feed bitstream”, and “transmitting, from the server to the remote terminal, the video feed bitstream” of claims 1, 12, and 20 are insignificant extra-solution activity as it is merely data gathering and data transmitting. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 12, and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0050-0051] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 12 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 12 and 20 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-8, 11-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy et al. (US 10200659 B2) in view of Irish (US 20180155057 A1) and Allard et al. (US 20190055015 A1).
Regarding claims 1-3, 5, 7-8, 11-15, 17, 19-20: 
With respect to claims 1, 12, and 20, Smolyanskiy teaches: 
receiving, at a server from a remote terminal, a first request to remotely view a vehicle using an aerial drone, wherein the remote terminal electrically contacts the server across a network; (“The viewing devices of the many users can each be associated with a controller device via which a user can initiate a user input as a proposed travel instruction for the vehicle. In implementations, a viewing device and controller device may be integrated, such as in mobile devices carried by any number of the users that collaborate to control the viewpoint of the camera system on the vehicle. The controller devices each receive user inputs as a proposed travel instruction for the vehicle and/or as a proposed camera viewpoint for the camera system, and the collective user inputs are proposed travel instructions and proposed camera viewpoints communicated back to the vehicle.” (column 3, lines 27-38)). While Smolyanskiy shows multiple users using the system, it still shows that a user is remotely requesting specific views and travel information of an aerial drone. 
providing, from the server to the remote terminal, a list of predetermined views of the vehicle; (“Viewing devices receive the video of the environment from the different viewpoints, and the video of the environment from a selected one of the viewpoints is displayable to users of the viewing devices. A travel user interface can be displayed over the video of the environment on the viewing devices, and the travel user interface depicts selectable travel options for the vehicle.” (column 1, lines 44-51)) 
receiving, at the server from the remote terminal, a selection a first predetermined view from the list of predetermined views; (“The controller devices each receive user inputs as a proposed travel instruction for the vehicle and/or as a proposed camera viewpoint for the camera system, and the collective user inputs are proposed travel instructions and proposed camera viewpoints communicated back to the vehicle.” (column 3, lines 33-38)). Although Smolyanskiy includes using a plurality of users to determine the view, a user is still being provided predetermined views and choosing a view for the drone to use. 
calculating, based on the orientation and the list of predetermined views, a plurality of viewing vectors for a camera of the aerial drone which respectively correspond with the list of predetermined views for the vehicle; (“The travel user interface 120 depicts selectable travel options for the vehicle 102, such as based on the selected viewpoint of the video that is displayed on the viewing devices, and each of the users of a viewing and/or controller device can select one of the displayed selectable travel options.” (column 5, lines 7-12), “the trajectory planner of the vehicle 102 can receive the proposed camera viewpoints initiated by the group of users via the controller devices, and generate a consensus camera viewpoint for one or more of the cameras of the camera system 104 based on the proposed camera viewpoints. The trajectory planner can then communicate the consensus camera viewpoint to the camera system 104 to change the viewpoint of the camera system as it captures the video of the environment in which the vehicle travels” (column 6, lines 35-43)). Although Smolyanskiy includes using a plurality of users to determine the viewpoint of the camera, the drone system is still determining the camera views based on the selected view points that the user has indicated. 
identifying routes between the coordinates which are traversable by the aerial drone; (“the vehicle 102 implements a travel control system that controls the travel of the vehicle, and implements a trajectory planner that is shown and described in more detail with reference to FIG. 2. The trajectory planner of the vehicle 102 can receive the proposed travel instructions initiated by the group of users via the controller devices, and generate a consensus travel instruction for the vehicle based on the proposed travel instructions” (column 6, lines 20-28)) 
connecting the routes, forming the flight path; (“In this example system 200, the trajectory planner 216 of the vehicle 202 receives the collective proposed travel instructions 238 and generates a consensus travel instruction 242 for the vehicle 202 based on the proposed travel instructions.” (column 10, lines 28-32)) 
receiving, at the server from the aerial drone, a video feed bitstream from the first predetermined view in the list of predetermined views, the first predetermined view generated by the aerial drone being located at a first location and the camera pointing at a corresponding first vector; (“a viewing device and controller device may be integrated, such as in mobile devices carried by any number of the users 108 that collaborate to control the viewpoint of the camera system 104 on the vehicle 102. For example, a mobile device, such as a mobile phone or a tablet device 116, includes an integrated display 118 to display the video of the environment received from the vehicle 102” (column 4, lines 45-48), “The travel user interface 120 depicts selectable travel options for the vehicle 102, such as based on the selected viewpoint of the video that is displayed on the viewing devices, and each of the users of a viewing and/or controller device can select one of the displayed selectable travel options.” (column 5, lines 7-12))
transmitting, from the server to the remote terminal, the video feed bitstream; (“The example system 100 includes a network 122, and any of the devices, servers, and/or services described herein can communicate via the network, such as for video and data communication between the viewing and/or controller devices and the vehicle 102.” (column 6, lines 5-9))
a processor; (“The processing system can include components of an integrated circuit, programmable logic device, a logic device formed using one or more semiconductors, and other implementations in silicon and/or hardware, such as a processor and memory system implemented as a system-on-chip (SoC)” (column 15, lines 49-54)). 
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor; (“The device 602 also includes a computer-readable storage memory 612, such as data storage devices that can be accessed by a computing device, and that provide persistent storage of data and executable instructions (e.g., software applications, programs, functions, and the like).” (column 15, lines 64-67)). 
However, Smolyanskiy does not teach but Irish teaches: 
receiving current coordinates for the vehicle; (“The target location may be described in terms of latitude and longitude measurements. Based on the information provided by the received operational commands, the UAV 110 may travel to the target location where the target vehicle is predicted to be located (402). The UAV 110 may communicate with the GPS 170 to identify its own location, as well as to identify the target location” [0060-0061]) 
transmitting, to the aerial drone from the server, the flight path; (“The UAV command server 160 may be a computing device configured to communicate operational commands to the UAV 110. The operational commands may include flight path plans for controlling aerial movement and positioning of the UAV 110.” [0028])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system with Irish’s vehicle inspection system because (“The UAV is constructed to include flight components for achieving unmanned flight, processing components for processing information, and uses an attachment assembly, which includes one or more attachment devices for obtaining respective state observation measurements” See Irish [0012], and “With these enhanced technological capabilities, and the additional range afforded to the UAV, the UAV may be utilized by the vehicle management system to achieve a number of sophisticated tasks.” See Irish [0013]). 
However, Smolyanskiy nor Irish teaches, but Allard teaches: 
calculating, based at least in part on a wind speed at the vehicle, coordinates for the plurality of viewing vectors, where each coordinate in the coordinates corresponds to a viewing vector in the plurality of viewing vectors; (“The drone 105 may determine contextual information such as wind and weather conditions in route that may affect the drone 105's ability to follow the specified travel path around the vehicle 101… For example, in windy conditions, the system 100 may reduce the proximity of the travel path to the vehicle 101/sensors 103 to reduce the potential for a collision between the drone 105 and the vehicle 101.” [0056]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system and Irish’s vehicle inspection system with Allard’s drone using environmental information so that (“in windy conditions, the system 100 may reduce the proximity of the travel path to the vehicle 101/sensors 103 to reduce the potential for a collision between the drone 105 and the vehicle 101.” See Allard [0056]). 

With respect to claims 2 and 13, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 1 and 12. Smolyanskiy further teaches:
receiving, at the server from the remote terminal, a second request to view a second predetermined view from the list of predetermined views; (“each of the controller devices 224 can receive a camera user input 234 as a proposed camera viewpoint to reposition the camera system 104” (column 11, lines 30-32), “The trajectory planner 216 implemented by the cloud-based data service 302 can also receive the collective proposed camera viewpoints 240 and generates the consensus camera viewpoint 244 for one or more cameras of the camera system 104 based on the proposed camera viewpoints” (column 12, lines 4-9)). Even though the Smolyanskiy has multiple people decide on a camera viewpoint, the drone still similarly receives viewpoint requests from a list of viewpoints that is selected by a user. 
transmitting, to the aerial drone from the server using a wireless transmitter, instructions to move, according to the flight path, from the first location to a second location associated with the second predetermined view and adjust the camera to a second vector associated with the second predetermined view; (“The cloud-based data service 302 can then communicate the consensus camera viewpoint 244 to the camera system 104 of the vehicle 102 via the network 122 effective to reposition the camera system, or one or more cameras of the camera system.” (column 12, lines 18-22), “At 412, the travel control system of the vehicle is instructed as to how the vehicle is to travel based on the consensus travel instruction. For example, the trajectory planner 216 communicates the consensus travel instruction 242 to the travel control system 214 effective to instruct the vehicle 202 how to travel (e.g., any one or combination of stop, brake, start, accelerate, turn-off the vehicle, turn-on the vehicle, travel up, travel down, turn left, turn right, turn around, rotate, travel forward, and travel back). Optionally, the method 400 can continue at 402 to capture the video of the environment in which a vehicle travels.” (column 13, lines 57-67)) 
receiving, at the server from the aerial drone, the video feed bitstream from the aerial drone at the second location with the camera pointed at the second vector; (“The viewing devices 222 also include some form of a video display system 228 to display the video 206 that is captured by the camera system 204 of the vehicle 202. The video 206 is communicated to the viewing devices 222 from the vehicle (e.g., via the network 122), and the video of the environment in which the vehicle travels is displayable to the respective users of the viewing devices on the video display system 228 of the device” (column 9, lines 37-44)) 
transmitting, from the server to the remote terminal, the video feed bitstream of the second predetermined view; (“The video of the environment from the different viewpoints is then displayable to any number of the users with viewing devices that receive the video of the environment as captured by the camera system on the vehicle.” (column 3, lines 18-21)) 

With respect to claims 3 and 14, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 2 and 13. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 2 and 13. Smolyanskiy further teaches:
receiving, at the server from the aerial drone, the video feed bitstream while the aerial drone is at the second location; (“The viewing devices 222 also include some form of a video display system 228 to display the video 206 that is captured by the camera system 204 of the vehicle 202. The video 206 is communicated to the viewing devices 222 from the vehicle (e.g., via the network 122), and the video of the environment in which the vehicle travels is displayable to the respective users of the viewing devices on the video display system 228 of the device” (column 9, lines 37-44), “the method 400 can continue at 402 to capture the video of the environment in which a vehicle travels.” (column 13, lines 66-67)) 
transmitting, from the server to the remote terminal, the video feed bitstream of the aerial drone at the second location; (“The video of the environment from the different viewpoints is then displayable to any number of the users with viewing devices that receive the video of the environment as captured by the camera system on the vehicle.” (column 3, lines 18-21)) 

With respect to claims 5 and 15, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 1 and 12. Smolyanskiy further teaches:
an orientation of the camera; (“to control camera movement to reposition the camera viewpoint, and/or to control the vehicle travel to reposition the camera viewpoint.” (column 3, lines 1-3)) 
However, Smolyanskiy does not teach, but Irish teaches: 
a latitude of the coordinate; a longitude of the coordinate; (“The target location may be described in terms of latitude and longitude measurements.” [0060]) 
an altitude of the coordinate; (“The operational commands may include flight path plans for controlling aerial movement and positioning of the UAV 110… The UAV command server 160 may also keep track of the UAV 110's position by communicating with the UAV 110 directly, or by communicating the GPS 170 that is tracking the UAV 110.” [0028]) in which in order to control the aerial movement and positioning of the UAV, the altitude of its traveling points must be known. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system and Allard’s drone using environmental information with Irish’s vehicle inspection system because (“The UAV is constructed to include flight components for achieving unmanned flight, processing components for processing information, and uses an attachment assembly, which includes one or more attachment devices for obtaining respective state observation measurements” See Irish [0012], and “With these enhanced technological capabilities, and the additional range afforded to the UAV, the UAV may be utilized by the vehicle management system to achieve a number of sophisticated tasks.” See Irish [0013]). 

With respect to claims 7 and 17, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 5 and 15. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 5 and 15. Smolyanskiy nor Irish do not teach but Allard further teaches:
wherein the latitude, the longitude, and the altitude of each coordinate within the coordinates of the flight path result in a constant distance of the aerial drone from edges of the vehicle while in the flight path; (“a computed route (e.g., a 3D flightpath for an aerial drone 105a or route for non-aerial drone 105b) is executed by a drone 105 for performing inspection and/or interaction functions on the vehicle 101 and/or its sensor 103 or other parts.” [0072], “the translation from a relative sensor location of the vehicle specification data 107 to a whole world coordinate system can be performed” [0073], “the drone control platform 111 can determine and/or adjust the variables used during the drone flightpath or route based on the locations of sensors 103 or parts on the vehicle 101 on which the drone 105 is to perform a task. For example, the flightpath or route can bring the drone 105 within a direct line-of-sight to any part of sensors 103 of the vehicle 101 by specifying the flight or route variables. Such flight or route variables include, but are not limited to approach angle, height, distance from the vehicle 101 and/or sensors 103, 3D location where the drone rises or descended, etc. In this way, the system 100 can advantageously configure a routing of the drone 105 (e.g., execute a flightpath or route) so that the drone 105 can perform its configured tasks.” [0099]) while Allard refers to inspecting the sensors of vehicles, it is still using a drone and a coordinate system to compute a flight path that is kept a certain distance away from the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system and Irish’s vehicle inspection system with Allard’s drone flight path in order (“to reduce the potential for a collision between the drone 105 and the vehicle 101.” See Allard [0056]). 

With respect to claims 8, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claim 1. Smolyanskiy does not teach but Irish further teaches:
generating a route for the aerial drone to the flight path through a parking lot where the vehicle is located, the route avoiding flying over parked vehicles and avoiding flight paths of other aerial drones; (“When an object detected by the electronic measuring device is determined to interfere with the UAV's 110 current flight plan, the operational commands may be modified to change the flight plan for UAV 110 to travel to a different position that does not interfere with the object.” [0075]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system and Allard’s drone using environmental information with Irish’s vehicle inspection system because (“The UAV is constructed to include flight components for achieving unmanned flight, processing components for processing information, and uses an attachment assembly, which includes one or more attachment devices for obtaining respective state observation measurements” See Irish [0012], and “With these enhanced technological capabilities, and the additional range afforded to the UAV, the UAV may be utilized by the vehicle management system to achieve a number of sophisticated tasks.” See Irish [0013]). 

With respect to claims 11 and 19, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 1 and 12. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 1 and 12. Smolyanskiy and Irish do not teach but Allard further teaches:
wherein the flight path encircles the vehicle, and wherein the flight path is closer to the vehicle when the wind speed is low than when windspeed is high; (“The drone 105 may determine contextual information such as wind and weather conditions in route that may affect the drone 105's ability to follow the specified travel path around the vehicle 101… For example, in windy conditions, the system 100 may reduce the proximity of the travel path to the vehicle 101/sensors 103 to reduce the potential for a collision between the drone 105 and the vehicle 101.” [0056]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system and Irish’s vehicle inspection system with Allard’s drone using environmental information so that (“in windy conditions, the system 100 may reduce the proximity of the travel path to the vehicle 101/sensors 103 to reduce the potential for a collision between the drone 105 and the vehicle 101.” See Allard [0056]). 

Claim(s) 4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy et al. (US 10200659 B2) in view of Irish (US 20180155057 A1), Allard et al. (US 20190055015 A1), and Knuffman et al. (US 10497108 B1).
Regarding claims 4, 6, and 16: 
With respect to claim 4, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claim 1. Smolyanskiy, Irish, and Allard do not teach, but Knuffman teaches:
receiving, at the server from the remote terminal, a request for a change in an amplification of video captured by the camera; (“the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” (column 12, lines 39-42))
transmitting, from the server to the aerial drone, instructions to change the amplification of the camera; (“the imaging unit 352 of the inspection device 350 may include a zooming lens, the zooming of which may be remotely-controlled and/or autonomously operated.” (column 12, lines 39-42)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system, Irish’s vehicle inspection system, and Allard’s drone using environmental information, with Knuffman’s camera amplification in order to (“improve an existing technological process in the field of automotive vehicle inspection. For instance, the present aspects more particularly improve the technological process of inspecting a vehicle for damage and defects by utilizing an autonomously operated and/or remote-controlled inspection device to capture and analyze images of a vehicle to automatically identify damage to a vehicle or a defect of the vehicle, and thereby provide advantages over conventional inspection techniques” See Knuffman (column 6, lines 4-11)). 

With respect to claims 6 and 16, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claims 5 and 15. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claims 5 and 15. Smolyanskiy, Irish, and Allard do not teach but Knuffman teaches:
the routes between the coordinates link each coordinate in the coordinates to adjacent coordinates, such that the flight path encircles the vehicle; (“A computer program or a human operator, for example, may direct the inspection device 350 to circle about the vehicle 124 on the ground to capture one or more images of the front, rear, and/or sides of the vehicle 124” (column 6, lines 38-42)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system, Irish’s vehicle inspection system, and Allard’s drone using environmental information, with Knuffman’s camera amplification in order to (“improve an existing technological process in the field of automotive vehicle inspection. For instance, the present aspects more particularly improve the technological process of inspecting a vehicle for damage and defects by utilizing an autonomously operated and/or remote-controlled inspection device to capture and analyze images of a vehicle to automatically identify damage to a vehicle or a defect of the vehicle, and thereby provide advantages over conventional inspection techniques” See Knuffman (column 6, lines 4-11)). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy et al. (US 10200659 B2) in view of Irish (US 20180155057 A1), Allard et al. (US 20190055015 A1), and Shaw et al. (US 20170124884 A1). 
Regarding claim 18:
With respect to claim 18, Smolyanskiy in combination with Irish and Allard, as shown in the rejection above, discloses the limitations of claim 12. 
The combination of Smolyanskiy, Irish, and Allard teaches the drone camera system for viewing a vehicle of claim 12. Smolyanskiy, Irish, and Allard do not teach but Shaw teaches:
wherein the aerial drone is in a queue prior to transmitting the first flight path and the second flight path to the aerial drone; (“determining that capacity is available in the airspace associated with the RAN node, the RAN node can add the drone ID to a queue of drones awaiting use of the airspace associated with the RAN node.” [0015]) which while the system of Shaw is used for general drone traffic management, it is still determining is airspace is available between a plurality of drones and then placing drones in a queue to use appropriate airspace to conduct their tasks.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Smolyanskiy’s drone camera system, Irish’s vehicle inspection system, and Allard’s drone using environmental information, with Shaw’s drone queue because (“Integrating drone flight with other aircraft and addressing safety and privacy concerns are all topics currently being considered by local, state, and federal governments to ensure the benefit of drones in a variety of applications can be safely implemented into society.” See Shaw [0001]). 

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9 and 10: 
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions: “generating, using video streams from a plurality of cameras, locations of additional vehicles and human beings within a parking lot where the vehicle is located, identifying which of the locations of additional vehicles currently have aerial drones assigned or have human beings present, resulting in occupied parking spaces, determining that the vehicle is immediately proximate to at least one of the occupied parking spaces, resulting in at least one occupied parking space immediately proximate to the vehicle; and placing the aerial drone into a queue prior to transmitting the flight path to the aerial drone while the at least one occupied parking space immediately proximate to the vehicle continues to be occupied.”, “retrieving additional flight paths for additional aerial drones operating in the occupied parking spaces; and determining that the flight path of the aerial drone would interfere with at least one of the additional flight paths for the additional aerial drones.” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Dependent claims 9 and 10 are also allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 due to their dependency on claims 1 and 9 respectfully. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662